Citation Nr: 0843024	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo, to include as secondary to service-connected 
bilateral hearing loss and tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to June 1966 and had subsequent reserve duty 
from June 1970 to January 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's claims file is now under the jurisdiction of 
the Seattle, Washington RO as the veteran has relocated to 
that state.  In August 2007, a hearing was held before a 
Decision Review Officer (DRO).  A transcript of that hearing 
is associated with the claims file.  In June 2008, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an advisory medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDING OF FACT

A disability manifested by vertigo was not noted in service, 
and is not shown to be related to the veteran's 
service/noise-exposure therein, or to have been caused or 
aggravated by his service connected bilateral hearing loss 
and tinnitus.


CONCLUSION OF LAW

Service connection for a disability manifested by vertigo, 
including as secondary to service connected bilateral hearing 
loss and tinnitus, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Via a June 2004 letter, the veteran was advised of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  A March 2006 letter 
provided notice regarding ratings and effective dates of 
awards.  Although complete VCAA notice was not provided to 
the veteran prior to the initial adjudication in this matter, 
he has had ample opportunity to participate in the 
adjudicatory process and to supplement the record, and the 
claim was thereafter readjudicated.  See December 2007 
supplemental statement of the case.  The veteran is not 
prejudiced by any earlier notice deficiency, including in 
timing. 

The veteran's service treatment records (STRs) are associated 
with his claims file, as are VA and pertinent private 
treatment records.  The RO arranged for a VA examination in 
October 2007.  In June 2008 the Board sought a VHA medical 
advisory opinion.  The veteran was notified of the opinion.  
He has not identified any pertinent records that remain 
outstanding, and in December 2008 indicated that he had no 
further evidence to submit.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall [also] be 
service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's STRs are silent for complaints, symptoms, or 
diagnosis of a disability manifested by vertigo.  His duties 
included flying in B29's as a navigator.  Service connection 
has been established for bilateral hearing loss and tinnitus 
as due to noise trauma in service.

Records from NCML Annapolis, MD., Primary Care Clinic (dated 
in February 1993 and December 1997) show that the veteran was 
seen and treated for vertigo.  In an August 2007 letter, Dr. 
W. M. stated that the veteran had longstanding hearing loss, 
tinnitus and vertigo which began in the 1960s.  He opined 
that the vertigo at least as likely as not was the result of 
noise exposure in service.

On October 2007 examination on behalf of VA, the examiner 
indicated that there was no diagnosis of vertigo because 
there was no pathology to render such diagnosis.  The 
examiner went on to state that the veteran's history 
indicates he has episodes of vertigo compatible with 
vestibular neuronitis or acute labyrinthitis which can occur 
spontaneously and are associated with pathology of the 
vestibular apparatus of the ear.  The physician further 
opined that the vertigo was unrelated to noise exposure in 
service or to service connected hearing loss and tinnitus.

Because of the conflicting medical evidence regarding the 
etiology of the disability at issue, the Board referred the 
case for a VHA medical advisory opinion.  A VA 
otolaryngologist reviewed the veteran's claims folder 
including the service treatment records, and in response to 
the question of does the record show that the veteran has a 
disability manifested by vertigo opined:

"The record does indicate that the [veteran] has a 
disability manifested by episodic vertigo.  
Specifically, the [veteran] has required physician care 
including multiple clinic visits and medication for this 
complaint.  Additionally, the note from Dr. K.B. dated 
May 18, 2004 states that the [veteran] is unable to 
carry out ADLs during the episodes.  Limited further 
evidence is available regarding how this condition 
affects the veteran's occupational functioning."

In response to the question what is the most likely etiology 
for such disability (and specifically, is it (a) due to noise 
exposure in service or otherwise related to service or (b) 
was it caused or aggravated by the veteran's service-
connected bilateral hearing loss and tinnitus), the 
consulting otolaryngologist opined:

"Vertigo has a wide differential diagnosis.  Based on 
the information available for review and a brief 
literature search, the most likely etiology for this 
episodic vertigo is recurrent vestibular neuronitis or 
labyrinthitis.  Both of these conditions occur 
spontaneously, present with positional vertigo lasting 
days to weeks, and are typically related to a viral 
etiology; although rare, they can be recurrent.  The 
onset of this condition is very vague; no mention of it 
is made in the [veteran's] medical records until 1993, 
well after his military service ended.  There is no 
evidence that this condition is due to the [veteran's] 
service-related noise exposure, nor that it was caused 
or aggravated by the veteran's service-connected 
bilateral hearing loss and tinnitus.  The opinion of 
this reviewer is concordant with the opinion provided on 
October 2007 on behalf of the VA."

As there was no notation of vertigo in service, and no 
medical evidence of a disability manifested by vertigo prior 
to 1993, service connection for such disability on the basis 
that it became manifest in service and persisted, is not 
warranted.

There is conflicting medical opinion evidence regarding a 
nexus between the veteran's current vertigo and his service.  
In August 2007 a private physician opined that the vertigo 
was at least as likely as not the result of noise exposure in 
service.  However, that physician did not review the 
veteran's STRs, and does not appear to have been aware of the 
entire medical history, i.e., that vertigo was not clinically 
documented until some 27 years postservice.  Furthermore, 
that physician did not provide any detailed explanation for 
the opinion.  Significantly, on October 2007 examination on 
behalf of VA, the examiner reviewed the service treatment 
records, examined the veteran, and opined, that the vertigo 
was unrelated to noise exposure in service or to his service-
connected bilateral hearing loss and tinnitus.  As noted, as 
there was conflicting medical evidence, the Board sought an 
advisory medical opinion.  The consulting otolaryngologist 
opined in July 2008 that the veteran's current vertigo was 
not related to service or otherwise to his service-connected 
bilateral hearing loss and tinnitus.  Because that opinion is 
based on review of the actual record, and provides supporting 
rationale (noting absence of pathology in service and remote 
onset), the Board finds that opinion persuasive in its 
conclusion that the veteran's disability manifested by 
vertigo is unrelated to his active service.  Significantly, a 
lengthy time interval between service and the earliest 
postservice clinical notation of a disability for which 
service connection is sought (here some 27 years) is, of 
itself, also a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  

The threshold requirements that must be met to establish 
secondary service connection are:  (1) Competent evidence 
(medical diagnosis) of current disability.  This requirement 
is met; as episodic vertigo is diagnosed.  (2) A service-
connected disability.  This requirement is met, as bilateral 
hearing loss and tinnitus are service connected. and (3) 
Competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.

The preponderance of the competent (medical) evidence of 
record that addresses the matter of a nexus between the 
veteran's vertigo and his service connected hearing loss and 
tinnitus is against a finding that they are related.  The 
October 2007 examiner, as well as the July 2008 consulting 
specialist found that the veteran's vertigo was not related 
to his service-connected bilateral hearing loss or tinnitus, 
or otherwise to his service.  The veteran's own opinions 
relating his vertigo disability to his military service or to 
his service connected bilateral hearing loss and tinnitus are 
not competent evidence.  As a layperson, he is not competent 
to offer an opinion regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-45 (1992).  As the 
preponderance of the evidence is against the veteran's claim; 
the benefit-of -the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by vertigo, to 
include as secondary to service-connected bilateral hearing 
loss and tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


